DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi U.S. Patent Application Publication 20180226453 A1 (the ‘453 reference).
The reference discloses in Figs. 2A, 2B, 3, paragraph(s) [0079] and other text an integrated circuit as claimed.
Referring to claim 1, the ‘453 reference discloses a cell (neuron circuit 10, 10’, 10a/b, paragraph(s) [0079], [0090], 0108]) on an integrated circuit (IC) (90, paragraph(s) [0108]), comprising: 
a first set of metal x (Mx) layer (Mn+2)) interconnects (36) coupled to a first voltage (ground node 36, paragraph(s) [0080]); 
x layer interconnects (27, 45, 46) coupled to a second voltage (intermediate node 30, 32, paragraph(s) [0080], [0081]) different than the first voltage (ground node); and 
a metal insulator metal (MIM) capacitor structure below the Mx layer, the MIM capacitor structure including a capacitor top metal (CTM) (48, 50, paragraph(s) [0083]), a capacitor bottom metal (CBM) (52, 54, paragraph(s) [0083]), and an insulator (42, 44) between portions of the CTM (48, 50) and the CBM (52,54), the first set of Mx layer interconnects (36) being coupled to the CTM (50, see Figs. 2B and 3), the second set of Mx layer interconnects (27, 45, 46) being coupled to the CBM (52, 54), the MIM capacitor structure (including 48, 50, 52, 54, 42, 44) being between the Mx layer (Mn+2) and a metal x-1 (Mx-1) layer, the MIM capacitor structure (including 48, 50, 52, 54, 42, 44) comprising a plurality of openings (via holes for via connection to 48, 50, 52, 54, paragraph(s) [0101], [0107]), the MIM capacitor structure (including 48, 50, 52, 54, 42, 44) being continuous within the cell and extending to at least two edges of the cell (10, 10’).
Referring to claim 2, the reference further discloses that the MIM capacitor structure (including 48, 50, 52, 54, 42, 44, connections to supply nodes 38, 40, paragraph(s) [0080]) extends to each edge of the cell (10, 10’, see Fig. 2A).
Referring to claim 3, the reference further discloses that the first set of Mx layer interconnects (36) is coupled to the CTM (48, 50) through a plurality of vias (not labeled).
Referring to claim 4, the reference further discloses that the second set of Mx layer interconnects (27, 45, 46) is coupled to the CBM (52, 54) through a plurality of vias (not labeled).
Referring to claims 12 and 13, the limitations “the first voltage is a power supply voltage, and the second voltage is a ground voltage” and “the second voltage is a power supply voltage, and the first voltage is a ground voltage” are statements of intended used, do not contribute to structural limitations of the IC and have not been given patentable weight.  Nevertheless, it is noted that the reference discloses the second voltage is a power supply voltage (intermediate node 30, 32, paragraph(s) [0080], [0081]), and the first voltage is a ground voltage (ground node 36, paragraph(s) [0080]).
3.	Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haraguchi et al. U.S. Patent Application Publication 20200098853 A1 (the ‘853 reference, of record).
The reference discloses in Figs. 1, 3, 18, paragraph(s) [0070], [0071] and other text an integrated circuit as claimed.
Referring to claim 1, the ‘853 reference discloses a cell (cell 30, cell C, paragraph(s) [0070], [0071], [0104]) on an integrated circuit (IC) (not labeled, Fig. 18), comprising: 
a first set of metal x (Mx) layer interconnects (14, paragraph(s) [0070]) coupled to a first voltage (not specified, wherein the IC is used as a decoupling capacitor, paragraph(s) [0176]); 
a second set of Mx layer interconnects (13) coupled to a second voltage (not specified) different (as known in the pertinent art) than the first voltage (not specified); and 
a metal insulator metal (MIM) capacitor structure below the Mx layer, the MIM capacitor structure including a capacitor top metal (CTM) (metal film 9), a capacitor bottom metal (CBM) (titanium (Ti) film 4, paragraph(s) [0074]), and an insulator (5, paragraph(s) [0076]) between portions of the CTM (9) and the CBM (4), the first set of Mx layer interconnects (14) being coupled to the CTM (9), the second set of Mx layer interconnects (13) being coupled to the CBM (4, via metal film 2, paragraph(s) [0070]), the MIM capacitor structure (including 4, 5, 9) being between the Mx layer (including 13 and 14) and a metal x-1 (Mx-1) layer (including metal film 2), the MIM capacitor structure (including 4, 5, 9) comprising a plurality of openings (via holes for via connection 10, 11, paragraph(s) [0079]), the MIM capacitor structure (including 4, 5, 9, 10, 11) being continuous within the cell and extending to at least two edges of the cell (30, C).
Referring to claim 2, the reference further discloses that the MIM capacitor structure (including 4, 5, 9, 10, 11) extends to each edge of the cell (30, C, best seen in Fig. 18, paragraph(s) [0107]).
Referring to claim 3, the reference further discloses that the first set of Mx layer interconnects (14) is coupled to the CTM (9) through a plurality of vias (11 (paragraph(s) [0079]), one for each interconnect 14, see Figs. 1 and 2).
claim 4, the reference further discloses that the second set of Mx layer interconnects (13) is coupled to the CBM (4) through a plurality of vias (10, (paragraph(s) [0079]), one for each interconnect 13, see Figs. 1 and 2, and through the metal x-1 layer 2).
Referring to claims 12 and 13, the limitations “the first voltage is a power supply voltage, and the second voltage is a ground voltage” and “the second voltage is a power supply voltage, and the first voltage is a ground voltage” are statements of intended used, do not contribute to structural limitations of the IC and have not been given patentable weight.  

Allowable Subject Matter
4.	Claims 14-29 are allowable over the prior art of record. 
	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a cell on an integrated circuit (IC) and an IC with all exclusive limitations as recited in claims 5 and 14, which may be characterized in that (claim 5) the cell has a top edge, a right edge, a bottom edge, and a left edge with a plurality of Mx layer tracks extending in a first direction between the left edge and the right edge, the plurality of Mx layer tracks comprising a first Mx layer track adjacent to the top edge, a second Mx layer track adjacent to the first Mx layer track, a third Mx layer track adjacent to the second Mx layer track, and a fourth Mx layer track adjacent to the third Mx layer track and the bottom edge, or (claim 14) in that the MIM capacitor structure being continuous across the plurality of cells.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


01-20-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818